Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                            Illinois Official Reports                       the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2020.06.28
                                                                            19:12:19 -05'00'



             Papadakis v. Fitness 19 IL 116, LLC, 2018 IL App (1st) 170388



Appellate Court         MARIA PAPADAKIS, Plaintiff-Appellant, v. FITNESS 19 IL 116,
Caption                 LLC, d/b/a Fitness 19; F-19 HOLDINGS, LLC, d/b/a Fitness 19; and
                        CHAD DRAKE, Defendants-Appellees.



District & No.          First District, Fourth Division
                        Docket No. 1-17-0388



Filed                   June 28, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 14-L-05483; the
Review                  Hon. Larry G. Axelrood, Judge, presiding.



Judgment                Reversed and remanded.


Counsel on              Glenn J. Dunn Jr. and Angel P. Bakov, of Glen J. Dunn & Associates,
Appeal                  Ltd., of Chicago, for appellant.

                        Hugh C. Griffin and Mary N. Nielsen, of Hall Prangle & Schoonveld,
                        LLC, of Chicago, for appellees.



Panel                   JUSTICE ELLIS delivered the judgment of the court, with opinion.
                        Presiding Justice Burke and Justice McBride concurred in the
                        judgment and opinion.
                                               OPINION

¶1        While exercising at a health club called Fitness 19 under the supervision of one of the
     club’s personal trainers, plaintiff, Maria Papadakis, slipped and fell off an unsecured piece of
     equipment known as a plyometric step. She sued the health club, its corporate affiliate
     (collectively, the Fitness 19 Defendants), and the personal trainer, Chad Drake, for negligence
     and willful and wanton conduct. She also sued the Fitness 19 Defendants under a theory of
     respondeat superior for the conduct of their employee, Drake.
¶2        The trial court dismissed the direct claims of willful and wanton conduct against the Fitness
     19 Defendants but left intact the willful-and-wanton allegations against the personal trainer,
     Drake. That ruling is not challenged on appeal.
¶3        The trial court later entered summary judgment on all negligence claims, based on a
     waiver-of-liability clause in a contract plaintiff signed with the health club. To the trial court’s
     thinking, that left standing only a single count: the direct claim of willful and wanton conduct
     against the personal trainer, Drake, with no viable claims against the Fitness 19 Defendants.
¶4        Plaintiff does not challenge the trial court’s ruling that the waiver-of-liability clause barred
     all negligence claims. Plaintiff challenges only a sliver of the summary judgment ruling. She
     says that the respondeat superior counts against the Fitness 19 Defendants (counts II and VI)
     alleged not only the employee’s negligence but also his willful and wanton conduct. Thus,
     while she does not challenge the grant of summary judgment on counts II and VI insofar as
     they concerned Drake’s negligence, she claims that those counts should stand to the extent they
     allege his willful and wanton acts.
¶5        After the grant of summary judgment below, plaintiff filed a motion to reconsider to make
     this very point—that counts II and VI should be read as including willful-and-wanton
     allegations and thus, to that extent, should have survived the summary judgment ruling. The
     trial court did not read the complaint the same way, writing that its summary judgment ruling
     “did not address counts of willful and wanton conduct against [the Fitness 19 Defendants]
     because such counts were not pled in the second amended complaint.” (Emphasis added.)
¶6        Plaintiff also sought leave to file a third amended complaint to more explicitly add
     allegations of willful and wanton conduct by Drake in the respondeat superior counts II and
     VI. The trial court denied that motion, too.
¶7        On appeal, plaintiff argues that the trial court abused its discretion in denying her leave to
     amend the complaint and likewise erred in denying the motion to reconsider its entry of
     summary judgment as to counts II and VI. The rulings came in different orders on different
     dates.
¶8        As a preliminary matter, the Fitness 19 Defendants challenge our jurisdiction to hear the
     appeal from the order denying plaintiff leave to file a third amended complaint. We agree that
     we lack jurisdiction over that order.
¶9        At the time the appeal was taken, the matter was pending (and remains pending) in the trial
     court, as count IV, directed against defendant Chad Drake, survived all the dispositive motions.
     Under Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016), “an appeal may be taken from
     a final judgment as to one or more but fewer than all of the parties or claims only if the trial
     court has made an express written finding that there is no just reason for delaying either
     enforcement or appeal or both.” (Emphasis added.)

                                                   -2-
¶ 10        Ordinarily, an order denying leave to amend a complaint is not considered a “final
       judgment.” Ely v. Pivar, 2018 IL App (1st) 170626, ¶ 39; Paul H. Schwendener, Inc. v. Jupiter
       Electric Co., 358 Ill. App. 3d 65, 82 (2005); Gray v. Starkey, 41 Ill. App. 3d 555, 558 (1976).
       But we may review the denial of leave to amend when the plaintiff sought to amend counts
       that the trial court dismissed with prejudice. Ely, 2018 IL App (1st) 170626, ¶ 39; Jupiter, 358
       Ill. App. 3d at 82. That principle has been extended as well to denials of leave to amend certain
       counts on which (as here) summary judgment was granted. See Enblom v. Milwaukee Golf
       Development, 227 Ill. App. 3d 623, 628 (1992) (“As a result of our determination that we have
       jurisdiction over the appeal of the denial of the motion to vacate the summary judgment, we
       have permitted ourselves to comment substantively on the issue of leave to amend due to the
       effect of the summary judgment on the motion for leave to amend.”).
¶ 11        But we need not decide if plaintiff could bootstrap that denial-of-leave order onto the
       summary judgment order here because, even if she could, we would lack jurisdiction over the
       order denying leave to amend for a different reason: it lacked the requisite finding under Rule
       304(a) that there was no just reason to delay enforcement from or appeal of that order. Ill. S.
       Ct. R. 304(a) (eff. Mar. 8, 2016). “In the absence of such a finding, any judgment that
       adjudicates fewer than all the claims or the rights and liability of fewer than all the parties is
       not enforceable or appealable.” Id. Even if the order denying leave was final, it was not
       appealable. We thus lack jurisdiction to review it. Ely, 2018 IL App (1st) 170626, ¶ 36 (“[T]he
       absence of a Rule 304 finding in a judgment—for whatever reason—leaves the judgment final
       but unenforceable and unappealable.” (Internal quotation marks omitted.)); In re Estate of Lee,
       2017 IL App (3d) 150651, ¶ 21.
¶ 12        We do, however, have jurisdiction to review the order denying plaintiff’s motion to
       reconsider summary judgment, as it was unquestionably a final order, and it contained the
       requisite Rule 304(a) language. See Enblom, 227 Ill. App. 3d at 628. We turn to that question.
¶ 13        A motion to reconsider brings to the court’s attention changes in the law, new evidence, or
       errors in the court’s application of existing law. Broadnax v. Morrow, 326 Ill. App. 3d 1074,
       1082 (2002). We usually review this ruling for an abuse of discretion. Id. But when the motion
       to reconsider argues that the trial court committed legal error in entering summary judgment,
       our review is de novo, as we are really just reviewing the original grant of summary judgment.
       O’Shield v. Lakeside Bank, 335 Ill. App. 3d 834, 837-38 (2002). And plaintiff’s argument is a
       purely legal one—that the trial court improperly disposed of the respondeat superior counts in
       their entirety in its summary judgment order, when it should have read them as including not
       just claims of Drake’s negligence but also his willful and wanton conduct.
¶ 14        Summary judgment is proper only where “the pleadings, depositions, and admissions on
       file, together with the affidavits, if any, show that there is no genuine issue as to any material
       fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-
       1005(c) (West 2014). We construe these materials strictly against the movant and liberally in
       favor of the opponent. Mashal v. City of Chicago, 2012 IL 112341, ¶ 49. As summary judgment
       is a drastic disposition, the moving party’s right must be “clear and free from doubt.” Id.
¶ 15        Under the respondeat superior doctrine, an employer can be vicariously liable for the torts
       of an employee acting within the scope of employment. Vancura v. Katris, 238 Ill. 2d 352, 375
       (2010). The employee’s liability is imputed to the employer; the plaintiff generally need not
       establish any malfeasance by the employer. Id. The employer’s liability extends to negligent,
       willful, malicious, or even criminal acts of its employees within the scope of employment.

                                                   -3-
       Adames v. Sheahan, 233 Ill. 2d 276, 298 (2009); Mitchell v. Norman James Construction Co.,
       291 Ill. App. 3d 927, 932 (1997).
¶ 16       Respondeat superior liability attaches for an employee’s conduct if (1) an
       employer/employee relationship existed, (2) the principal controlled or had the right to control
       the employee’s conduct, and (3) the employee’s conduct fell within the scope of the agency or
       employment. Wilson v. Edward Hospital, 2012 IL 112898, ¶ 18. For purposes of this appeal,
       there is no issue as to whether plaintiff has established these requirements. The Fitness 19
       Defendants have conceded that Drake was their employee and have never claimed in any
       dispositive motion (or on appeal) that Drake was not acting within the scope of his employment
       when his client, plaintiff, was injured. For summary judgment purposes, construing the record
       liberally in plaintiff’s favor, we thus presume that plaintiff has established the three
       prerequisites.
¶ 17       Nor is there an issue as to the sufficiency of the willful and wanton claims directed against
       the employee, Drake, in the count directed at him (count IV). The trial court ruled that a
       question of fact existed as to whether Drake’s conduct was willful and wanton; indeed, count
       IV was the only count headed to trial following the summary judgment ruling.
¶ 18       In other words, there is no question that for our purposes, plaintiff has a cognizable claim
       of willful and wanton conduct against Drake, nor is there a question that the Fitness 19
       Defendants could be held liable, in theory, for Drake’s willful and wanton acts. The only issue
       is whether plaintiff actually alleged that the Fitness 19 Defendants were liable for Drake’s
       willful and wanton conduct, as opposed to merely his negligent conduct, in counts II and VI,
       the respondeat superior counts. The trial court believed that counts II and VI did not allege
       willful and wanton acts—only negligent acts.
¶ 19       The Fitness 19 Defendants agree. They raise the following points in support: (1) counts II
       and VI were entitled “Negligence—Respondeat Superior”; (2) counts II and VI neither
       mentioned the words “willful and wanton conduct” nor the phrases typically pleaded to allege
       that conduct; and (3) willful and wanton conduct is materially different from negligent
       conduct, and thus so are the pleading requirements, so a court should not infer the former from
       the latter.
¶ 20       Deciding this question puts us in unusual terrain in reviewing a grant of summary
       judgment: we must examine the sufficiency of the complaint. Usually, we probe the record for
       the existence of a question of material fact, or we decide a substantive issue of law, in
       determining whether the right to summary judgment was “clear and free from doubt.” Mashal,
       2012 IL 112341, ¶ 49. But there is no question that the pleadings can play a role in this analysis.
       After all, the governing statute itself directs us to consider “the pleadings” as well as the
       affidavits, depositions, and admissions in the record. 735 ILCS 5/2-1005(c) (West 2014); see
       Mashal, 2012 IL 112341, ¶ 49. So we begin with general pleading principles.
¶ 21       Pleadings serve to inform the court and the parties “of the legal theories relied upon and to
       give notice of the factual issues which are to be tried.” People v. $1,124,905 U.S. Currency &
       One 1988 Chevrolet Astro Van, 177 Ill. 2d 314, 335 (1997). As such, “[n]o pleading is bad in
       substance which contains such information as reasonably informs the opposite party of the
       nature of the claim or defense which he or she is called upon to meet.” 735 ILCS 5/2-612(b)
       (West 2016). Pleadings are not intended to “create obstacles of a technical nature to prevent
       reaching the merits of a case” but rather “to facilitate the resolution of real and substantial
       controversies.” (Internal quotation marks omitted.) Norman A. Koglin Associates v. Valenz

                                                    -4-
       Oro, Inc., 176 Ill. 2d 385, 395 (1997) (quoting People ex rel. Scott v. College Hills Corp., 91
       Ill. 2d 138, 145 (1982)). We liberally construe pleadings with a view to doing substantial justice
       between the parties. 1,124,905 U.S. Currency, 177 Ill. 2d at 335; People ex rel. Fahner v.
       Carriage Way West, Inc., 88 Ill. 2d 300, 308 (1981); 735 ILCS 5/2-603(c) (West 2014).
¶ 22        Before deciding whether the respondeat superior counts sufficiently pleaded willful and
       wanton conduct in addition to negligence, we must discuss the differences and similarities
       between the two. Negligence is a cause of action sounding in tort, but there is no separate,
       independent tort of willful and wanton conduct. Jane Doe-3 v. McLean County Unit District
       No. 5 Board of Directors, 2012 IL 112479, ¶ 19. Willful and wanton conduct is “an aggravated
       form of negligence.” Id. Thus, to recover for willful and wanton conduct, a plaintiff must first
       plead the elements of negligence (duty, breach of duty, injuries proximately caused by the
       breach) and then also plead a heightened state of mind. Id.; see also Krywin v. Chicago Transit
       Authority, 238 Ill. 2d 215, 235 (2010); Doe v. Chicago Board of Education, 213 Ill. 2d 19, 28
       (2004).
¶ 23        How, precisely, to define that heightened state of mind has proven elusive. “Under the facts
       of one case, willful and wanton misconduct may be only degrees more than ordinary
       negligence, while under the facts of another case, willful and wanton acts may be only degrees
       less than intentional wrongdoing.” Ziarko v. Soo Line R.R. Co., 161 Ill. 2d 267, 275-76 (1994).
       That said, our supreme court has described it as “a deliberate intention to harm or a conscious
       disregard for the plaintiff’s welfare” (Jane Doe-3, 2012 IL 112479, ¶ 19) and as “an utter
       indifference to *** the welfare of the plaintiff” (Adkins v. Sarah Bush Lincoln Health Center,
       129 Ill. 2d 497, 518 (1989)). And the supreme court has long held that utter indifference or
       conscious disregard can include “the failure to take reasonable precautions after ‘knowledge
       of impending danger.’ ” Barr v. Cunningham, 2017 IL 120751, ¶ 20 (quoting Lynch v. Board
       of Education of Collinsville Community Unit District No. 10, 82 Ill. 2d 415, 429 (1980)).
¶ 24        In any event, at a minimum, negligence and willful and wanton conduct “shar[e] some
       characteristics.” Burke v. 12 Rothschild’s Liquor Mart, Inc., 148 Ill. 2d 429, 451 (1992). In
       fact, in the appropriate case, the same facts that are alleged to constitute negligent conduct
       could be sufficient to allege willful and wanton conduct. O’Brien v. Township High School
       District 214, 83 Ill. 2d 462, 465-66, 468 (1980); accord Block v. Lohan Associates, Inc., 269
       Ill. App. 3d 745, 771 (1993) (“It is established law that the same actions may be done
       negligently or with wilful and wanton disregard, and that allegations for wilful and wanton
       conduct will not fail simply because they mirror allegations for negligence and merely change
       the state of mind.”).
¶ 25        With that in mind, we examine counts II and VI of the second amended complaint, which
       are substantively identical, the only difference being the name of the different corporate
       defendants. Both counts adopt and incorporate by reference the general allegations raised in
       the “Common Facts” that preceded the numbered counts. Those general allegations detail the
       accident in which plaintiff fell off the unsecured plyometric step while under the supervision
       of the club’s trainer, Drake.
¶ 26        The complaint alleges that during seven weeks of workouts before the date of the accident,
       Drake had instructed plaintiff to use the plyometric step, but “only in the rubber floor area of
       the fitness facility,” where “the plyometric step was secured against a solid surface, e.g., a wall,
       as to prevent it from moving while being utilized.” But on the day of the accident—November
       29, 2012—Drake placed the plyometric step “in the carpeted area” of the fitness facility, where

                                                    -5-
       it “was not secured against a solid surface,” nor did the step contain “anti-slip or anti-skid feet”
       or “ridges on the bottom of it.” And due to its age, “the bottom of the plyometric step was worn
       off and it had a smooth surface.”
¶ 27        The complaint alleges that Drake knew the step was unsecured and knew about all of these
       aspects of the step that made it prone to slipping. It also alleges that, before starting the step
       exercises, “[p]laintiff told Chad Drake that she did not feel safe performing the exercise and
       utilizing the plyometric step” because it “was freestanding and not secured against a flat
       surface” as it always had been in the past; she also told Drake that she did not feel safe using
       the step “on the carpeted area” of the facility. The complaint alleges, however, that “Drake
       insisted that Plaintiff utilize the plyometric step” and “assured Plaintiff that she would be safe
       even though he knew the step was unstable.” After plaintiff performed one set of exercises,
       she “again expressed her concern for her safety” to Drake, but Drake “insisted that what
       Plaintiff was experiencing was just a mental block and instructed her to ‘get over it’ and
       continue performing the exercise.”
¶ 28        Plaintiff alleged that during the third set of repetitions, the plyometric step “moved
       backwards, causing [her] to fall and make contact with the fitness center floor with great force.”
       She alleged that Drake had moved away from her at that moment—he was putting away
       another piece of equipment—and thus failed to brace her or catch her.
¶ 29        As these allegations were incorporated into counts II and VI, they are obviously part of
       those counts. See HPI Health Care Services, Inc. v. Mt. Vernon Hospital, Inc., 131 Ill. 2d 145,
       160 (1989). They allege that Drake created an unsafe condition, an unbraced plyometric step,
       made unsecured because he moved it from a rubber mat against a wall to a carpeted area out
       in the open gym and because the step had no anti-skid features and was worn smooth on the
       bottom due to age. Drake knew it was unsecured and unsafe. Plaintiff told him she did not feel
       safe using it. Drake “insisted” that she use it anyway. When plaintiff stopped after the first
       round of exercise, again expressing concern for her safety, he again “insisted” she continue
       and told her to “get over” her concern. And then he walked away, so when she fell, he was not
       there to stabilize her or catch her.
¶ 30        This was more than sufficient to plead “the failure to take reasonable precautions after
       ‘knowledge of impending danger.’ ” Barr, 2017 IL 120751, ¶ 20 (quoting Lynch, 82 Ill. 2d at
       429). It also suffices to plead “a conscious disregard for the plaintiff’s welfare” (Jane Doe-3,
       2012 IL 112479, ¶ 19) or an “utter indifference” to her safety (Adkins, 129 Ill. 2d at 518).
¶ 31        We would also note that the allegations of willful and wanton conduct directed against
       Drake, in count IV, incorporated these same general allegations and only elaborated on them
       slightly within the body of count IV—yet those allegations survived a motion to dismiss. If
       they are good enough for a direct claim against Drake, they are good enough for a
       respondeat superior claim against his employers for that very same conduct.
¶ 32        It is true that counts II and VI were titled “Negligence—Respondeat Superior.” That did
       not help matters, but the title of a count has never controlled over the substance of the claim.
       “[T]he character of [a] pleading should be determined from its content, not its label.” (Internal
       quotation marks omitted.) In re Parentage of Scarlett Z.-D., 2015 IL 117904, ¶ 64 (quoting
       In re Haley D., 2011 IL 110886, ¶ 67). “[C]ourts should look to what the pleading contains,
       not what it is called.” (Internal quotation marks omitted.) Id.; see also Township of Jubilee v.
       State, 2011 IL 111447, ¶ 34 (“Formality is important in some contexts, but pleadings are to be
       liberally construed with a view toward doing substantial justice between the parties *** and

                                                    -6-
       Illinois courts have not hesitated to characterize pleadings by their content rather than by their
       title.”).
¶ 33        The Fitness 19 Defendants are also correct that the words “willful and wanton” never
       appear in counts II and VI, nor do any phrases such as “conscious disregard” for or “utter
       indifference” to plaintiff’s safety, or any others typically associated with willful and wanton
       acts. But the facts are there. Illinois is a fact-pleading state. $1,124,905 U.S. Currency, 177 Ill.
       2d at 335; Fahner, 88 Ill. 2d at 308. We do not look for magical buzzwords; we ask whether
       the complaint “allege[s] sufficient facts to bring plaintiff’s claim for a remedy within the scope
       of a legally recognized cause of action.” Adkins, 129 Ill. 2d at 518. “It is fundamental that facts
       and not conclusions are to be pleaded.” Id. at 519.
¶ 34        We do not see how defendants could possibly complain that they have not been given
       “notice of the factual issues which are to be tried.” $1,124,905 U.S. Currency, 177 Ill. 2d at
       335. Nor do we think that reading counts II and VI as including willful and wanton claims
       would violate the notion of construing pleadings with an idea toward “substantial justice.” Id.;
       Fahner, 88 Ill. 2d at 308; 735 ILCS 5/2-603(c) (West 2014). After all, the Fitness 19
       Defendants obviously understood that plaintiff was seeking to hold them vicariously liable for
       the acts of Drake. Other than having to prove the three elements for respondeat superior—
       which were clearly pleaded in counts II and VI—the case rose or fell on Drake’s actions, which
       the complaint clearly alleged to include willful and wanton acts.
¶ 35        The Fitness 19 Defendants cite Adkins, 129 Ill. 2d at 518, as an example of a court finding
       an insufficient pleading of willful and wanton conduct for failure to plead “either a deliberate
       intention to harm or an utter indifference to or conscious disregard for the welfare of the
       plaintiff.” But that decision illustrates our point; the plaintiff there did plead that the
       defendants’ actions were “willful, wanton and intentional.” Id. at 519. What doomed that
       complaint was its failure to allege “facts which, if proven, would show that the defendants
       acted or failed to act with an utter indifference or conscious disregard for the plaintiff’s rights.”
       (Emphasis added.) Id. Counts II and VI here do not suffer from that problem.
¶ 36        Adkins favorably cited the decision in Spencer v. Community Hospital of Evanston, 87 Ill.
       App. 3d 214, 220 (1980), where this court likewise held that the complaint’s “pure conclusions
       of law” that the defendants “ ‘falsely’ ” and “ ‘maliciously’ ” acted against the plaintiff
       “add[ed] nothing to the complaint without some further allegations of specific facts.” See
       Adkins, 129 Ill. 2d at 519 (discussing Spencer); see also Cipolla v. Bloom Township High
       School District No. 206, 69 Ill. App. 3d 434, 437 (1979) (“Willful and wanton misconduct
       must be manifested by the facts alleged in the complaint ***.”).
¶ 37        The facts are the key, and counts II and VI had them. Thus, however inartfully styled,
       counts II and VI alleged respondeat superior liability for Drake’s willful and wanton conduct,
       and to that extent they should have survived summary judgment.
¶ 38        In fairness to the trial court, plaintiff could have done a much better job of delineating her
       claims in the second amended complaint. When the trial court entered summary judgment on
       all counts pertaining to negligence, based on the liability-waiver clause in the health club
       contract, the court was understandably not focused on the nuances of counts II and VI. But
       when plaintiff filed her emergency motion to reconsider summary judgment as to counts II and
       VI, calling this point to the trial court’s attention, the motion to reconsider should have been
       granted.


                                                     -7-
¶ 39      We reverse the trial court’s order insofar as it entered summary judgment as to the willful
       and wanton claims in counts II and VI and remand this cause for further proceedings consistent
       with this opinion.

¶ 40      Reversed and remanded.




                                                  -8-